Citation Nr: 0428951	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-14 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as an organic mental disorder.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 30, 1985, to 
June 28, 1985.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claims.

The veteran was scheduled for a hearing before the Board in 
September 2004.  He failed to report to the hearing.  
Therefore, the Board will proceed with review of the issues 
on appeal as though the request for a hearing was withdrawn.  
See 38 C.F.R. § 20.702(d) (2004).  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of a nexus between a current psychiatric 
disorder and service is not of record.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, claimed as an organic mental disorder, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a psychiatric disorder.

In July 2002, Annette G. Bautista, M.D. noted that when she 
first saw the veteran in July 1997, "he had palpitations, 
inability to sleep and anxiety attacks after having been 
confined for peptic ulcer bleeding."  Dr. Bautista noted 
that in May 2002, the veteran had "temper outbursts, slurred 
speech and memory problems.  [The veteran was] unable to 
control his moods, and would easily get into a fight with 
people around him.  He has had violent fits.  (He hit his 
mother in law.)  He talks with slurred speech and telegraphic 
sentences."  She diagnosed the veteran with "organic mental 
disorder, [rule out] major affective disorder."  

In a statement dated in July 2002, the veteran's wife stated 
that he is "unable to control his mood and would easily get 
into a fight with people around him.  He has violent fits my 
mother and son [sic].  He talk[s] with slurred speech and 
telegraphic sentences."

In March 2003, Dr. Bautista entered a diagnosis of "organic 
mental disorder[,] major affective disorder with [secondary] 
sleep disorder, bipolar type."  

The veteran's sister wrote in April 2003 that the veteran was 
in "good health and very enthusiastic" before he enlisted.  
She noted that when he was discharged two months later, "he 
was very quiet and responded hesitantly to every question."  
She stated that he was "in a state of shock and seemed 
frustrated."  

In May 2003, the veteran's brother recited information about 
the veteran's moving and enlisting; and noted that four 
months after his discharge, the veteran returned to the 
Philippines.  

In his June 2003 substantive appeal, the veteran stated that 
he was well when he entered service, but when he was 
discharged his health began to deteriorate.  In September 
2003, he argued that his disabilities were caused during his 
active service.

In October 2003, Ovidio R. De Leon, Jr., M.D. stated the 
veteran came in for a consultation in 1997 "because of some 
complaints of inability to sleep, poor ap[p]etite, feeling of 
generalized body malaise and lacking in focus in what he 
[was] doing.  These symptoms apparently started years back 
when he was in the U.S."  He wrote that the veteran "came 
back for follow-up after 6 years because of some behavioral 
chang[e]s."  Dr. De Leon noted a clinical impression of mood 
disorder, major depression, without psychotic symptoms.  


II.  Legal analysis

A.  Duty to notify and assist

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2002.  The veteran was told 
of the requirements to establish entitlement to service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records submitted by the veteran.  The veteran has 
not indicated the existence of additional relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA examination or a medical opinion 
has not been provided, but such was not necessary to make a 
decision on the claim because the evidence does not indicate 
that a psychiatric disorder may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


B.  Service connection for a psychiatric disorder

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Establishing service connection requires 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service in 
the case of any veteran who served for ninety days or more.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  However, the veteran in this case did not 
serve on active duty for ninety days or more.  He had active 
duty from April 30, 1985, to June 28, 1985.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, 
claimed as an organic mental disorder.  In this case, the 
earliest medical evidence of a diagnosis of a psychiatric 
disorder is dated in 1997, approximately 12 years after 
service.  There is no evidence showing that any current 
psychiatric disability had its onset in service.  The service 
medical records did not show any complaints or findings of a 
psychiatric disorder.  There is also no competent evidence of 
record which connects the veteran's current psychiatric 
disorder to his active duty.  

The veteran's contentions that he has a current psychiatric 
disorder, including an organic mental disorder, that had its 
onset during active service or is related to his active 
service are not competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, while the veteran's family 
members are competent to make observations of the veteran's 
post-service symptomatology, they do not have competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  

With respect to the statement from Dr. De Leon that the 
veteran's symptoms apparently started years back when he was 
in the U.S., evidence that is simply information recorded by 
a physician, unenhanced by any additional medical comment by 
that physician, does not satisfy the nexus requirement.  
Dolan v. Brown, 9 Vet. App. 358, 363 (1996); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  A bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore, at 409.  Additionally, even 
if Dr. De Leon's opinion was probative, it does not provide a 
nexus to the veteran's service.  Dr. De Leon did not provide 
a specific link between the veteran's service and his organic 
mental disorder.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a psychiatric disorder, 
claimed as an organic mental disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2004).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as an organic mental disorder, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Since the last supplemental statement of the case, the 
veteran has brought forth medical records relating to his 
claimed hypertension from Dr. Victorino S. Figueroa, dated in 
July 2004, and from Dr. Ruby Rosario Duque, dated in August 
2004.  He has not waived his right to the RO's consideration 
of these documents and the case must be remanded for such 
consideration.  

In October 2003, Dr. Raymundo C. Matias of Sto. Niño Clinic 
wrote that the veteran has been under his care on and off for 
"moderate to severe headaches [with] accompanying vague 
pain, nausea and dizziness from September 1985 up to the 
present."  The record does not indicate an attempt to obtain 
such treatment records, and this must be done on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the veteran's 
actual treatment records dated from 1985 to 
present from Dr. Raymundo C. Matias.  

2.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained since the 
issuance of the November 2003 supplemental 
statement of the case.  If the decision with 
respect to the claim remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



